Per Curiam.

The sole source of the judgment debtor’s income was the disability pension received by him from the United States Government as a retired air force officer. By the express language of section 667 of the Civil Practice Act a pension is exempt from seizure in any legal proceeding. It has been authoritatively determined that section 793 of the Civil Practice Act has not abolished or curtailed this exemption (Ley Realty Corp. v. Foley, 161 Misc. 666; Ford v. Bailey, 259 App. Div. 505).
It was error to grant the application for the payment of installments from the pension of the judgment debtor.
The order should be reversed, with $10 costs and disbursements, and motion denied.
Concur — Hofstadter, J. P., Gold and Capozzoli, JJ.
Order reversed, etc.